3DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/28/2022 without traverse of Group I, claims 1-11 for further examination. Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/01/2020, 07/02/2020 & 09/10/2020 is being considered by the examiner.

Specification
5.	The disclosure is objected to because of the following informalities: 
Appropriate correction is required.

Claim Objections
6.	Claim 9 is objected to because of the following informalities: line 1 recites “controller is further control” which should recite “controller is further configured to control”.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “temperature control mechanism” in claim 6; “a discharge unit” in claim 1; “a recycling unit that regenerates a liquid” in claim 3; “a concentration adjusting unit” in claims 4 and 7; “a substrate holding unit” in claim 5; “a recycling unit that regenerates a gas” in claim 6; “a cooling unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
9.	Claims 8-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 8, lines 6-9 recites “when the liquid processing apparatus is started, the processing liquid flows into only the first branch passage portion, then flows into only the second branch passage portion, and then flows into both the first branch passage portion and the second branch passage portion” which is a conditional/when/if limitation and unclear whether or when or under what conditions the limitations following “when” are actually taking place. For examination purposes, examiner is interpreting “when the liquid processing apparatus is started, the processing liquid flows into only the first branch passage portion, then flows into only the second branch passage portion, and then flows into both the first branch passage portion and the second branch passage portion” as optional. To correct this problem, amend claim 8 to particularly point out and distinctly claim the subject matter which applicant regards as the invention
	As regards to claim 9, lines 3-8 recites “when the processing liquid flows into only the first branch passage portion or the second branch passage portion when the liquid processing apparatus is started is larger than a flow rate of the processing liquid flowing through each of the first branch passage portion and the second branch passage portion when the processing liquid flows into both the first branch passage portion and the second branch passage portion at a time of normal operation of the liquid processing apparatus” which is a conditional/when/if limitation and unclear whether or when or under what conditions the limitations following “when” are actually taking place. For examination purposes, examiner is interpreting “when the processing liquid flows into only the first branch passage portion or the second branch passage portion when the liquid processing apparatus is started is larger than a flow rate of the processing liquid flowing through each of the first branch passage portion and the second branch passage portion when the processing liquid flows into both the first branch passage portion and the second branch passage portion at a time of normal operation of the liquid processing apparatus” as optional. To correct this problem, amend claim 9 to particularly point out and distinctly claim the subject matter which applicant regards as the invention
	As regards to claim 10, lines 5-9 recites “when the processing liquid flows into both the first branch passage portion and the second branch passage portion at a time of normal operation of the liquid processing apparatus, the controller is configured to close the first opening/closing valve and reduce a discharge amount of the pump when the controller recognizes an abnormality in the first branch passage portion” which is a conditional/when/if limitation and unclear whether or when or under what conditions the limitations following “when” are actually taking place. For examination purposes, examiner is interpreting “when the processing liquid flows into both the first branch passage portion and the second branch passage portion at a time of normal operation of the liquid processing apparatus, the controller is configured to close the first opening/closing valve and reduce a discharge amount of the pump when the controller recognizes an abnormality in the first branch passage portion” as optional. To correct this problem, amend claim 10 to particularly point out and distinctly claim the subject matter which applicant regards as the invention
	As regards to claim 11, lines 10-13 recites “when a processing liquid is replenished from the processing liquid supply source into the tank, the controller is further configured to control the temperature controller in conjunction with a feedforward control based on a temperature detected by the second temperature sensor” which is a conditional/when/if limitation and unclear whether or when or under what conditions the limitations following “when” are actually taking place. For examination purposes, examiner is interpreting “when a processing liquid is replenished from the processing liquid supply source into the tank, the controller is further configured to control the temperature controller in conjunction with a feedforward control based on a temperature detected by the second temperature sensor” as optional. To correct this problem, amend claim 8 to particularly point out and distinctly claim the subject matter which applicant regards as the invention

Claim Rejections
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-6 & 8-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Komiya et al. (US 2018/0358240 A1) hereinafter Komiya.
	As regards to claim 1, Komiya discloses a liquid processing apparatus (abs; fig 1-12), comprising: 
a tank 102 configured to store a processing liquid supplied from a processing liquid supply source 116 ([0033]; [0035]; [0162]-[0164]; fig 2-3 & 12); 
a circulation passage 104/104a+104a1+104b+104b1 connected to the tank 102 ([0033]; [0063]; [0070-[0074]; [0162]-[0164]; fig 2-3 & 12); 
a pump 106/106a+106b installed near the circulation passage 104/104a+104a1+104b+104b1 ([0033]; [0058]-[0070]; [0162]-[0164]; fig 2-3 & 12); 
a plurality of liquid processors 16/16La+16Ua+16Lb+16Ub configured to perform liquid processing on a substrate ([0029]-[0034]; [0062]-[0063]; [0080]-[0082]; [0085]-[0085]; [0162]-[0165]; fig 2-3 & 12); and 
a plurality of supply passages 112/112a+112b configured to supply the processing liquid to the plurality of liquid processors 16/16La+16Ua+16Lb+16Ub respectively ([0029]-[0034]; [0062]-[0063]; [0080]-[0082]; [0085]-[0085]; [0162]-[0165]; fig 2-3 & 12), 
wherein the circulation passage 104/104a+104a1+104b+104b1 includes a main passage portion 410+411/104a1+104b1 provided with the pump 106/106a+106b, and a first branch passage portion 412/104a and a second branch passage portion 412/104b branching from the main passage portion 410+411/104a1+104b1, and the processing liquid flowing out from the tank 102 passes through the main passage portion 410+411/104a1+104b1, then flows into the first branch passage portion 412/104a and the second branch passage portion 412/104b, and then returns to the tank 102 by way of the first branch passage portion 412/104a and the second branch passage portion 412/104b ([0029]-[0034]; [0062]-[0063]; [0070]-[0074]; [0080]-[0082]; [0085]-[0085]; [0162]-[0165]; fig 2-3 & 12), 
wherein the liquid processors 16/16La+16Ua+16Lb+16Ub are divided into a first processor group (see fig 12, lower group)/16La+16Ua to which a portion of the liquid processors 16/16La+16Ua+16Lb+16Ub belong and a second processor group (see fig 12, upper group)/16Lb+16Ub to which another portion of the liquid processors 16/16La+16Ua+16Lb+16Ub belong ([0029]-[0034]; [0062]-[0063]; [0070]-[0074]; [0080]-[0082]; [0085]-[0085]; [0162]-[0165]; fig 2-3 & 12), 
wherein the plurality of supply passages 112/112a+112b are divided into a first passage group (see fig 12, lower group)/112a to which a portion of the plurality of supply passages 112/112a+112b belong and a second passage group (see fig 12, upper group)/112b to which another portion of the plurality of supply passages 112/112a+112b belong ([0029]-[0034]; [0062]-[0063]; [0070]-[0074]; [0080]-[0082]; [0085]-[0085]; [0162]-[0165]; fig 2-3 & 12), 
wherein the liquid processors 16/16La+16Ua+16Lb+16Ub belonging to the first processor group (see fig 12, lower group)/16La+16Ua are connected to the first branch passage portion 412/104a via the supply passages 112/112a belonging to the first passage group (see fig 12, lower group)/112a respectively ([0029]-[0034]; [0062]-[0063]; [0070]-[0074]; [0080]-[0082]; [0085]-[0085]; [0162]-[0165]; fig 2-3 & 12), and 
wherein the liquid processors 16/16La+16Ua+16Lb+16Ub belonging to the second processor group (see fig 12, upper group)/16Lb+16Ub are connected to the second branch passage portion 412/104b via the supply passages 112/112b belonging to the second passage group (see fig 12, upper group)/112b respectively ([0029]-[0034]; [0062]-[0063]; [0070]-[0074]; [0080]-[0082]; [0085]-[0085]; [0162]-[0165]; fig 2-3 & 12).
As regards to claim 2, Komiya discloses a liquid processing apparatus (abs; fig 1-12), further comprising: a filter 108/108a+108b provided in the main passage portion 410+411/104a1+104b1 and configured to filter the processing liquid; a first temperature controller 109a installed near the first branch passage portion 104a; and a second temperature controller 109b installed near the second branch passage portion 104b ([0029]-[0034]; [0039]; [0043]; [0062]-[0065]; [0070]-[0074]; [0080]-[0082]; [0085]-[0085]; [0092]; [0097]-[0103]; [0126]; [0162]-[0165]; fig 2-3 & 12).
As regards to claim 3, Komiya discloses a liquid processing apparatus (abs; fig 1-12), wherein the filter 108/108a+108b includes a plurality of filter modules 108a & 108b installed in parallel with the main passage portion 104a1+104b1 ([0033]; [0039]; [0043]; [0065]; [0092]; [0097]; [0126]; [0162]; fig 2-3 & 12).
As regards to claim 4, Komiya discloses a liquid processing apparatus (abs; fig 1-12), further comprising: a first filter 108a installed near the first branch passage portion 104a; and a second filter 108b installed near the second branch passage portion 104b ([0033]; [0039]; [0043]; [0065]; [0092]; [0097]; [0126]; [0162]; fig 2-3 & 12).
As regards to claim 5, Komiya discloses a liquid processing apparatus (abs; fig 1-12), further comprising: a first temperature controller 109a installed near the first branch passage portion 104a; and a second temperature controller 109b installed near the second branch passage portion 104b ([0029]-[0034]; [0039]; [0043]; [0062]-[0065]; [0070]-[0074]; [0080]-[0082]; [0085]-[0085]; [0092]; [0097]-[0103]; [0126]; [0162]-[0165]; fig 2-3 & 12).
As regards to claim 6, Komiya discloses a liquid processing apparatus (abs; fig 1-12), wherein the processing liquid supply source 116 includes: a liquid supply line (line connecting 116 to 102) configured to supply the processing liquid itself or a liquid as a constituent component of the processing liquid to the tank 102; and a temperature control auxiliary device (e.g., a heater or the like) 109/109a+109b installed near the liquid supply (line connecting 116 to 102) and configured to control the temperature of the liquid ([0029]-[0034]; [0039]; [0043]; [0062]-[0065]; [0070]-[0074]; [0080]-[0082]; [0085]-[0085]; [0092]; [0097]-[0103]; [0126]; [0162]-[0165]; fig 2-3 & 12).
Regarding claim 8, the recitation “such that, when the liquid processing apparatus is started, the processing liquid flows into only the first branch passage portion, then flows into only the second branch passage portion, and then flows into both the first branch passage portion and the second branch passage portion”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Komiya since Komiya meets all the structural elements of the claim and is capable of such that, when the liquid processing apparatus is started, the processing liquid is capable of flowing into only the first branch passage portion, then flowing into only the second branch passage portion, and then flowing into both the first branch passage portion and the second branch passage portion, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 8, Komiya discloses a liquid processing apparatus (abs; fig 1-12), further comprising: a first opening/closing valve 132a installed near the first branch passage portion 104a; a second opening/closing valve 132b installed near the second branch passage portion 104b; and a controller 4, wherein, the controller 4 is configured to control the first opening/closing valve 132a and the second opening/closing valve 132b such that, if/when/if the liquid processing apparatus is started, the processing liquid is capable of flowing into only the first branch passage portion 104a, then flowing into only the second branch passage portion 104b, and then flowing into both the first branch passage portion 104a and the second branch passage portion 104b ([0027]-[0034]; [0039]; [0041]; [0043]; [0062]-[0065]; [0070]-[0074]; [0075]-[0082]; [0085]-[0085]; [0092]; [0097]-[0103]; [0126]; [0162]-[0165]; fig 2-3, 5 & 12).
Regarding claim 9, the recitation “when the processing liquid flows into only the first branch passage portion or the second branch passage portion when the liquid processing apparatus is started is larger than a flow rate of the processing liquid flowing through each of the first branch passage portion and the second branch passage portion when the processing liquid flows into both the first branch passage portion and the second branch passage portion at a time of normal operation of the liquid processing apparatus”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Komiya since Komiya meets all the structural elements of the claim and is capable of such that when the processing liquid flows into only the first branch passage portion or the second branch passage portion when the liquid processing apparatus is started is capable of being larger than a flow rate of the processing liquid flowing through each of the first branch passage portion and the second branch passage portion when the processing liquid flows into both the first branch passage portion and the second branch passage portion at a time of normal operation of the liquid processing apparatus, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 9, Komiya discloses a liquid processing apparatus (abs; fig 1-12), wherein, the controller 4 is further configured to control an operation of the pump 106a+106b such that a flow rate of the processing liquid flowing through the first branch passage portion 104a or the second branch passage portion 104b if/when the processing liquid flows into only the first branch passage portion 104a or the second branch passage portion 104b if/when the liquid processing apparatus is started is capable of being larger than a flow rate of the processing liquid flowing through each of the first branch passage portion 104a and the second branch passage portion 104b if/when the processing liquid flows into both the first branch passage portion 104a and the second branch passage portion 104b at a time of normal operation of the liquid processing apparatus ([0027]-[0034]; [0039]; [0041]; [0043]; [0062]-[0065]; [0070]-[0074]; [0075]-[0082]; [0085]-[0085]; [0092]; [0097]-[0103]; [0126]; [0162]-[0165]; fig 2-3, 5 & 12).
Regarding claim 10, the recitation “when the processing liquid flows into both the first branch passage portion and the second branch passage portion at a time of normal operation of the liquid processing apparatus, the controller is configured to close the first opening/closing valve and reduce a discharge amount of the pump when the controller recognizes an abnormality in the first branch passage portion”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Komiya since Komiya meets all the structural elements of the claim and is capable of such that when the processing liquid flows into both the first branch passage portion and the second branch passage portion at a time of normal operation of the liquid processing apparatus, the controller is capable of closing the first opening/closing valve and reducing a discharge amount of the pump when the controller recognizes an abnormality in the first branch passage portion, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 10, Komiya discloses a liquid processing apparatus (abs; fig 1-12), further comprising: a first opening/closing valve 132a installed at the first branch passage portion 104a; a second opening/closing valve 132b installed at the second branch passage portion 104b; and a controller 4, wherein, if/when the processing liquid flows into both the first branch passage portion 104a and the second branch passage portion 104b at a time of normal operation of the liquid processing apparatus, the controller 4 is capable of closing the first opening/closing valve 132a and reducing a discharge amount of the pump 106a+106b if/when the controller 4 recognizes an abnormality in the first branch passage portion 104a ([0027]-[0034]; [0039]; [0041]; [0043]; [0062]-[0065]; [0070]-[0074]; [0075]-[0082]; [0085]-[0085]; [0092]; [0097]-[0103]; [0126]; [0162]-[0165]; fig 2-3, 5 & 12).
Regarding claim 11, the recitation “when a processing liquid is replenished from the processing liquid supply source into the tank, the controller is further configured to control the temperature controller in conjunction with a feedforward control based on a temperature detected by the second temperature sensor”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Komiya since Komiya meets all the structural elements of the claim and is capable of such that when a processing liquid is replenished from the processing liquid supply source into the tank, the controller is capable of controlling the temperature controller in conjunction with a feedforward control based on a temperature detected by the second temperature sensor, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 11, Komiya discloses a liquid processing apparatus (abs; fig 1-12), further comprising: a temperature controller 19 installed near the circulation passage 104a+104a1+104b+104b1 and configured to control a temperature of the processing liquid flowing through the circulation passage 104a+104a1+104b+104b1; a first temperature sensor 160a installed near the circulation passage 104a+104a1+104b+104b1 near a position downstream of the temperature controller 19; a second temperature sensor 160b installed near the circulation passage 104a+104a1+104b+104b1 between the tank 102 and the temperature controller 19; and a controller 18 configured to feedback-control the temperature controller 19 based on at least a temperature detected by the first temperature sensor 160a, wherein, if/when a processing liquid is replenished from the processing liquid supply source 116 into the tank 102, the controller 18 is further configured to control the temperature controller 19 in conjunction with a feedforward control based on a temperature detected by the second temperature sensor 160b ([0027]-[0034]; [0039]; [0041]; [0043]; [0062]-[0065]; [0070]-[0074]; [0075]-[0082]; [0085]-[0085]; [0092]; [0097]-[0103]; [0126]; [0162]-[0165]; fig 2-3, 5 & 12).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Komiya as applied to claim 6 above.
As regards to claim 7, Komiya discloses a liquid processing apparatus (abs; fig 1-12), wherein the liquid is provided from power usage of a factory, and the temperature control temperature control auxiliary device (e.g., a heater or the like) 109/109a+109b is an auxiliary device (e.g., a heater or the like) for altering the temperature of the liquid   ([0029]-[0034]; [0039]; [0043]; [0062]-[0065]; [0070]-[0074]; [0080]-[0082]; [0085]-[0085]; [0092]; [0097]-[0103]; [0126]; [0132]; [0137]; [0139]; [0162]-[0165]; fig 2-3 & 12), however Komiya does not disclose is a heat exchanger configured to perform cooling by using plant cooling water as a cooling medium, but teaches the temperature control temperature control auxiliary device (e.g., a heater or the like) 109/109a+109b is an auxiliary device (e.g., a heater or the like) for altering the temperature of the liquid. A heat exchanger configured to perform cooling by using plant cooling water as a cooling medium and an auxiliary device (e.g., a heater or the like) for altering the temperature of the liquid are considered functionally equivalent temperature control devices. Therefore, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to substitute a heat exchanger configured to perform cooling by using plant cooling water as a cooling medium for the auxiliary device (e.g., a heater or the like) for altering the temperature of the liquid disclosed by Komiya with a reasonable expectation of success.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717